Exhibit 10.1

SHARE REPURCHASE AGREEMENT

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of this 14th day of May, 2012 (the “Effective Date”), by and between Capital
Southwest Venture Corporation, a Nevada corporation (“Seller”), and Encore Wire
Corporation, a Delaware corporation (“Purchaser”).

RECITALS

WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, 2,774,250 shares of Common Stock of the Purchaser, representing all
of the shares of Common Stock of the Company held by Seller, on the terms and
conditions set forth in this Agreement (the “Repurchase Transaction”).

WHEREAS, the board of directors of Purchaser (the “Board”) has approved an
ongoing stock repurchase program to purchase up to an aggregate of 4,000,000
shares of the Company’s outstanding Common Stock from time to time on the open
market or through privately negotiated transactions (the “Authorized Repurchase
Program”).

WHEREAS, the Board formed a special committee of the Board (the “Special
Committee”) comprised solely of independent directors to determine whether or
not to authorize and to negotiate the terms of repurchase transactions with
Seller within the parameters of the Authorized Repurchase Program.

WHEREAS, the Special Committee has approved the Repurchase Transaction and
related transactions that may be required in connection with the Repurchase
Transaction.

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

SALE AND PURCHASE OF SHARES

Section 1.1 Purchase. Subject to the terms and conditions of this Agreement,
Seller hereby sells, assigns, transfers, conveys and delivers to Purchaser, and
Purchaser hereby purchases, acquires and accepts from Seller, 2,774,250 shares
of Common Stock of Purchaser (the “Shares”). The purchase price for each Share
shall be equal to twenty-four dollars and two cents ($24.02) (the “Purchase
Price”).

Section 1.2 Closing. The closing of the Repurchase Transaction (the “Closing”)
will take place at Purchaser’s offices in Dallas, Texas (or such other place as
the parties shall agree) at 10:00 a.m., Dallas, Texas time, on the Effective
Date (the “Closing Date”). At the Closing, (a) Seller shall deliver or cause to
be delivered to Purchaser the stock certificates representing the Shares, and
stock powers and assignments evidencing the sale, assignment and transfer to the
Purchaser by Seller of the shares in accordance with the terms hereof, together
with all documentation reasonably necessary to transfer to Purchaser right,
title and interest in and to the Shares and (b) Purchaser shall pay to Seller
the aggregate Purchase Price in respect of the Shares in cash by wire transfer
of immediately available funds in accordance with the wire transfer instructions
provided by Seller to Purchaser.



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby makes the following representations and warranties to Purchaser,
each of which is true and correct on the date hereof and shall survive the
Closing Date.

Section 2.1 Power; Authorization and Enforceability.

(a) Seller is a corporation duly formed, validly existing and in good standing
under the laws of the State of Nevada and has the power, authority and capacity
to execute and deliver this Agreement, to perform its obligations hereunder, and
to consummate the transactions contemplated hereby. All consents, orders,
approvals and other authorizations, whether governmental, corporate or
otherwise, necessary for such execution, delivery and performance by Seller of
this Agreement and the transactions contemplated hereby have been obtained and
are in full force and effect.

(b) This Agreement has been duly executed and delivered by Seller and
constitutes a legal, valid and binding obligation of Seller, enforceable against
Seller in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization and other similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

Section 2.2 No Conflicts. The execution and delivery of this Agreement by Seller
and the consummation by Seller of the transactions contemplated hereby does not
and will not constitute or result in a breach, violation or default under
(i) any agreement or instrument, whether written or oral, express or implied, to
which Seller is a party, (ii) Seller’s certificate of incorporation or bylaws or
(iii) any statute, law, ordinance, decree, order, injunction, rule, directive,
judgment or regulation of any court, administrative or regulatory body,
governmental authority, arbitrator, mediator or similar body on the part of
Seller, except, in each case, as would not reasonably be expected to have a
material adverse effect upon the ability of Seller to consummate the Repurchase
Transaction and perform its obligations under this Agreement.

Section 2.3 Title to Shares. Seller is the sole legal and beneficial owner of
and has good and valid title to the Shares. Upon delivery to Purchaser of the
Shares to be sold by Seller to Purchaser, against payment made pursuant to this
Agreement, good and valid title to such Shares, free and clear of any lien,
pledge, charge, security interest, mortgage, or other encumbrance or adverse
claim, will pass to Purchaser.

Section 2.4 Sophistication of Seller. Seller (either alone or together with its
advisors) has such knowledge and experience in financial or business matters
that it is capable of evaluating the merits and risks of the Repurchase
Transaction. Seller has had the opportunity to ask questions and receive answers
concerning the terms and conditions of the Repurchase Transaction and the Shares
and has had full access to such other information concerning the Shares and
Purchaser as it has requested. Seller has received all information that it
believes is necessary or appropriate in connection the Repurchase Transaction.
Seller is an informed and

 

2



--------------------------------------------------------------------------------

sophisticated party and has engaged, to the extent it deems appropriate, expert
advisors experienced in the evaluation of transactions of the type contemplated
hereby. Seller acknowledges that Seller has not relied upon any express or
implied representations or warranties of any nature made by or on behalf of
Purchaser, whether or not any such representations, warranties or statements
were made in writing or orally, except as expressly set forth for the benefit of
Seller in this Agreement.

Section 2.5 Material Nonpublic Information; Good Faith. As of the date hereof,
Seller is not aware of any material nonpublic information concerning Purchaser
or its securities. Seller is entering into this Agreement in good faith and not
as part of a plan or scheme to evade compliance with the federal securities
laws.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby makes the following representations and warranties to Seller,
each of which is true and correct on the date hereof and shall survive the
Closing Date.

Section 3.1 Power; Authorization and Enforceability.

(a) Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the power, authority
and capacity to execute and deliver this Agreement, to perform Purchaser’s
obligations hereunder, and to consummate the transactions contemplated hereby.
All consents, orders, approvals and other authorizations, whether governmental,
corporate or otherwise, necessary for such execution, delivery and performance
by Purchaser of this Agreement and the transactions contemplated hereby have
been obtained and are in full force and effect.

(b) This Agreement has been duly executed and delivered by Purchaser and
constitutes a legal, valid and binding obligation of Purchaser, enforceable
against Purchaser in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization and other similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

Section 3.2 No Conflicts. The execution and delivery of this Agreement by
Purchaser and the consummation by Purchaser of the transactions contemplated
hereby does not and will not constitute or result in a breach, violation or
default under (i) any agreement or instrument, whether written or oral, express
or implied, to which Purchaser is a party, (ii) Purchaser’s certificate of
incorporation or bylaws or (iii) any statute, law, ordinance, decree, order,
injunction, rule, directive, judgment or regulation of any court, administrative
or regulatory body, governmental authority, arbitrator, mediator or similar body
on the part of Purchaser, except, in each case, as would not reasonably be
expected to have a material adverse effect upon the ability of Purchaser to
consummate the Repurchase Transaction and perform its obligations under this
Agreement.

 

3



--------------------------------------------------------------------------------

Section 3.3 Sophistication of Purchaser. Purchaser has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the Repurchase Transaction. Purchaser is an informed and
sophisticated party and has engaged, to the extent Purchaser deems appropriate,
expert advisors experienced in the evaluation of transactions of the type
contemplated hereby. Purchaser acknowledges that Purchaser has not relied upon
any express or implied representations or warranties of any nature made by or on
behalf of Seller, whether or not any such representations, warranties or
statements were made in writing or orally, except as expressly set forth for the
benefit of Purchaser in this Agreement.

Section 3.4 Material Nonpublic Information; Good Faith. As of the date hereof,
Purchaser is not aware of any material nonpublic information concerning
Purchaser or its securities. Purchaser is entering into this Agreement in good
faith and not as part of a plan or scheme to evade compliance with the federal
securities laws.

ARTICLE IV

MISCELLANEOUS PROVISIONS

Section 4.1 Notice. All notices, requests, certificates and other communications
to any party hereunder shall be in writing and given to each other party hereto
and shall be deemed given or made (i) as of the date delivered, if delivered
personally, (ii) on the date the delivering party receives confirmation, if
delivered by facsimile or electronic mail (iii) three business days after being
mailed by registered or certified mail (postage prepaid, return receipt
requested); or (iv) one business day after being sent by overnight courier
(providing proof of delivery), to the parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 4.1).

If delivered to Purchaser, to:

Encore Wire Corporation

1329 Millwood Road

McKinney, Texas 75069

Attention: Daniel L. Jones, President

Facsimile No.: (214) 733-5008

with a copy to:

Thompson & Knight LLP

1722 Routh Street, Suite 1500

Dallas, Texas 75201

Attention: Ann Marie Cowdrey

Facsimile No.: (214) 999-9001

if to Seller, to:

Capital Southwest Venture Corporation

12900 Preston Road, Suite 700

Dallas, Texas 75230

Attention: Chief Executive Officer

Facsimile No.: (972) 233-7362

 

4



--------------------------------------------------------------------------------

with a copy to:

Locke Lord LLP

2200 Ross Avenue, Suite 2200

Dallas, Texas 75201

Attention: Gina E. Betts

Facsimile No.: (214) 740-8800

Section 4.2 Entire Agreement. This Agreement and the other documents and
agreements executed in connection with the Repurchase Transaction shall
constitute the entire agreement between the parties with respect to the subject
matter hereof and shall supersede all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter of this
Agreement.

Section 4.3 Assignment; Binding Agreement. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
party. Subject to the preceding sentence, this Agreement shall be binding upon,
inure to the benefit of, and be enforceable by, the parties hereto and their
respective successors and permitted assigns. Any purported assignment not
permitted under this Section 4.3 shall be null and void.

Section 4.4 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties in separate counterparts, each of which when executed and
delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy, telefax or electronic transmission shall be considered
original executed counterparts for purposes of this Section 4.4.

Section 4.5 Governing Law; Waiver of Jury Trial. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF DELAWARE,
REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES
OF CONFLICTS OF LAWS. EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES
ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT.

Section 4.6 No Third Party Beneficiaries or Other Rights. This Agreement is for
the sole benefit of the parties and their successors and permitted assigns and
nothing herein express or implied shall give or shall be construed to confer any
legal or equitable rights or remedies to any person other than the parties to
this Agreement and such successors and permitted assigns.

Section 4.7 Amendments; Waivers. This Agreement and its terms may not be
changed, amended, waived, terminated, augmented, rescinded or discharged (other
than in accordance with its terms), in whole or in part, except by a writing
executed by the parties hereto.

 

5



--------------------------------------------------------------------------------

Section 4.8 Further Assurances. Each party hereto shall use its reasonable best
efforts to do and perform or cause to be done and performed all such further
acts and things and shall execute and deliver all such other agreements,
certificates, instruments, and documents as any other party hereto reasonably
may request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.

Section 4.9 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

(Signatures appear on the next page.)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

PURCHASER: ENCORE WIRE CORPORATION By:   /s/ Daniel L. Jones

Name:  Daniel L. Jones

Title:    President

 

 

7



--------------------------------------------------------------------------------

SELLER: CAPITAL SOUTHWEST VENTURE CORPORATION By:   /s/ Gary L. Martin

Name:  Gary L. Martin

Title:    President

 

8